Mr. Presiding Justice Gary deliveeed the opinion of the Coubt. The appellee is by occupation a concert singer. The appellant is the proprietor of Hotel Carlyle, 228 to 230 North Clark street, Chicago. From August 28 to September 6, 1894, she taught piano lessons to the wife of the manager—not the proprietor—of the hotel, and during that period lodged and ate in the hotel, then went south for five weeks. She returned and lodged, not ate, in the hotel, from October 10th to October 30th, and then went again. December 24th returned again, and lodged only in the house until April 1, 1895. On the night of March 6, 1895, her cloak was stolen. She sued the appellant and recovered $60. The only question in the case is, ivas she a guest at an inn ? She rented a room for her own occupation at $1.50 per week, and kept it more than three months. But she was by occupation transient, not permanent. In all respects affecting the question of guest or lodger, her case is more satisfactory that she retained the former character than was that of Mrs. Gen. Hancock, in Hancock v. Rand, 94 N. Y. 1. Gen. Hancock had engaged the lodgings in the Hotel St. Cloud for a fixed term, subject to contingencies. The appellee did not engage for any term. Cards of the Hotel Carlyle in the record, not abstracted, and therefore not to be looked at if they favored the appellant, show that it was a European hotel of one hundred rooms, with first-class Vienna cafe attached, and by “ rules and regulations ” claiming the' benefit of “ an act for the protection of innkeepers,” approved February 21, 1861. A European hotel may be an inn. As a hotel it might at the same time have guests of an inn, and inmates who were not guests, within its walls. A great mass of authority is collected under the title “ inns and inn keepers,” Am. & Eng. Ency. of Law, Vol. 11, to which we refer without collating. The judgment is affirmed. Mb. Justice Shepabd. I do not think the relationship of inn keeper and guest existed between the parties, under the proved facts and circumstances. P. P. Car Co. v. Smith, 73 Ill. 360.